DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A-1 and Species B-1, drawn to claims 1, 2, 3, 4, 7, 10, and 13 in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that Species B-1 and B-2 should be examined together because the connections shown in Fig. 6 and 7 both show solder in contact with the connection part.  This is not found persuasive because although Figs. 6 and 7 both show solder in contact with the connection part they do differ in terms of geometry of the connection part. There would be different searches required for the different geometries shown. Examiner reminds Applicant that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6, 8, 9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A-2 through A-7 and Species B-2 through B-4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (JP 2011-044621 A, Machine Translation) in view of Ise (JP 2016-219609 A, Machine Translation) with further evidence provided by Endo (US 5,962,854).
Regarding claim 1, Inaba discloses a thermoelectric transducer (See Figs, 1 and 2, temperature sensor, Abstract [0016]-[0020]):
	a substrate (2);
	a thermoelectric film on the substrate (3, thermistor film formed of metal oxide sensitive to heat as evidenced by Endo can display a thermoelectric effect, C3/L1-5 and C10/L60-67);
	a first electrode on the substrate (4, left side electrode);
	a second electrode on the substrate (4, right side electrode);
	wherein the first electrode and second electrode are in contact with a same side of the thermoelectric film (see Figs. 1 and 2), and 
	wherein an outer edge of a thermoelectric film is located inner than an outer edge of the substrate (See Figs. 1 and 2).
	However, Inaba does not disclose that the first and second electrodes are made of different materials with different work functions.
	Ise discloses a similar structure for first and second electrodes on a thermoelectric film and further discloses that if the first and second electrodes are formed of materials which differ from each other a large output current can be obtained ([0032][0033]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the structure of the thermoelectric device of modified Inaba by changing the materials of the first and second electrodes so that they differ from one another as disclosed by Ise because a larger output current can be obtained.
Regarding claims 7 and 10, Inaba discloses a thermoelectric transducer (See Figs, 1 and 2, temperature sensor, Abstract [0016]-[0020]):
	a substrate (2);
	a thermoelectric film on the substrate (3, thermistor film formed of metal oxide sensitive to heat as evidenced by Endo can display a thermoelectric effect, C3/L1-5 and C10/L60-67);
	a first electrode on the substrate (4, left side electrode);
	a second electrode on the substrate (4, right side electrode);
	wherein the first electrode and second electrode are in contact with a same side of the thermoelectric film (see Figs. 1 and 2), and 
	wherein the first electrode includes a first connection terminal part (see part 6, left side)
wherein the second electrode includes a second connection terminal part (see part 6, right side), and wherein the first electrode terminal part and the second electrode terminal part are distant from the thermoelectric film when viewed planarly (see Figs. 1 and 2) and 	wherein an outer edge of a thermoelectric film is located inner than an outer edge of the substrate (See Figs. 1 and 2).
	However, Inaba does not disclose that the first and second electrodes are made of different materials with different work functions.
	Ise discloses a similar structure for first and second electrodes on a thermoelectric film and further discloses that if the first and second electrodes are formed of materials which differ from each other a large output current can be obtained ([0032][0033]).

	Regarding claims 3 and 13, Inaba discloses a thermoelectric transducer (See Figs, 1 and 2, temperature sensor, Abstract [0016]-[0020] ):
	a substrate (2);
	a thermoelectric film on the substrate (3, thermistor film formed of metal oxide sensitive to heat as evidenced by Endo can display a thermoelectric effect, C3/L1-5 and C10/L60-67);
	a first electrode on the substrate (4, left side electrode);
	a second electrode on the substrate (4, right side electrode);
	a first lead wire (7, left hand side) interconnected with a connection terminal part (6, left hand side) of the first electrode; and
	a second lead wire (7, right hand side) interconnected with a connection terminal part (6, right hand side) of the second electrode;
	wherein the first electrode and second electrode are in contact with a same side of the thermoelectric film (see Figs. 1 and 2), and 
	wherein a joint ([0016] joint portion)) between the connection terminal part of the first electrode and the first lead wire, the first lead wire, a joint between the connection terminal part of the second electrode and the second lead wire, and the second lead wire are distant from the thermoelectric film when viewed planarly (See Figs. 1 and 2).

	Ise discloses a similar structure for first and second electrodes on a thermoelectric film and further discloses that if the first and second electrodes are formed of materials which differ from each other a large output current can be obtained ([0032][0033]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the structure of the thermoelectric device of modified Inaba by changing the materials of the first and second electrodes so that they differ from one another as disclosed by Ise because a larger output current can be obtained.
	Regarding claim 4, modified Inaba discloses all the claim limitations as set forth above.
	In addition, Inaba discloses that the thermoelectric film (3) is located between the substrate (2) and both the first and second electrodes (4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (JP 2011-044621 A, Machine Translation) in view of Ise (JP 2016-219609 A, Machine Translation) with further evidence provided by Endo (US 5,962,854) as applied to claims 1, 3, 4, 7, 10, and 13 above and in further view of Britton (US 2013/0203201 A1).
	Regarding claim 2, modified Inaba discloses all of the claim limitations as set forth above.

	Britton discloses a temperature sensor comprising a thermoelectric film located between two electrodes on an insulating substrate (40, see Fig. 3 [0077]), and further discloses that the substrate can comprise an oxide or a flexible resin layer ([0017]-[0020]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to  modify the substrate that the temperature sensor is formed on of Inaba by using a flexible substrate as disclosed by Britton because Britton discloses a list of possible alternative materials for a substrate for a temperature sensor and Inaba discloses using an alternate substrate material is appropriate.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726